Per Curiam.
Plaintiff may not maintain an action on the separation agreement for support and maintenance which by its terms was required to be and was incorporated in the divorce decree obtained by plaintiff. (See Breiterman v. Breiterman, 239 App. Div. 709, and Landes v. Landes, 172 id. 758.)
Judgment and orders reversed, with ten dollars costs, plaintiff’s motion denied, and defendant’s motion for summary judgment dismissing the complaint granted.
Hammer and Shientag, JJ., concur; Noonan, J., dissents.
Noonan, J. I dissent and vote for affirmance.